THE THIRTEENTH COURT OF APPEALS

                                      13-17-00523-CV


                                    MARIA AREVALOS
                                           v.
                                    RAUL R. ALVAREZ


                                   On Appeal from the
                   County Court at Law No. 4 of Hidalgo County, Texas
                          Trial Court Cause No. CL-17-2208-D


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment of August 23, 2017 and dismisses the case.

The Court orders the judgment vacated and the case is DISMISSED. No costs are

assessed, as appellant filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 12, 2021